Title: From George Washington to Major General Artemas Ward, 19 July 1776
From: Washington, George
To: Ward, Artemas



Dear Sir.
Head Quarters N. York 19th July 1776.

In my Letter of the 7th Instant I mentioned the propriety of forwarding a quantity of Powder and lodging it between this and Boston. I am now more fully convinced of the Necessity of such a measure, and would wish You to forward with all convenient speed, five Hundred Barrels to be stored at Norwich in Connecticut ’till further Orders, In a post[s]cript to my Letter of the 9th Inst. I was of opinion it would be much easier for the troops bound from Boston to the Northward to proceed this way for the benefit of water Carriage, this being entirely cut of by the Ships up Hudsons River, you will speed their March by the nighest and most convenient Rout, The several Articles wrote for in my letter of yesterday you will please to forward to Norwich wt. Orders for them to be sent on by Water provided the Enemies Ships should not stop the Communication, in which case land Carriage must be procured. I am sir Your Most Hume servt

Go: Washington


P.S. In speaking of the troops marching to the Northward I have reference to the three Regiments bound to Ticonderoga, the

other two I hope will be on their way for this place before this reaches You.
Since writing the within your Letter of the 15th Inst. came to hand. if the Three Regiments you mention have March’d they may proceed to this City, if not one of [them] will March for Ticonderoga, the Two remaining to follow to the last mentioned place—by Divisions—as fast as a field Officers proportion is well enough—as they will be much the properest (having had the small-Pox) for that Department. Yr &ca


Go: Washington
